SCOTT, Justice,
concurring in part and dissenting in part.
I concur in the majority’s opinion to the extent of its holding that a “center console compartment” is not the “glove compartment” referenced in KRS 527.020(8). In so concurring, I note that the Conference Committee deleted the words “console compartment, or other similar receptacle,” prior to recommending approval of the Bill. I also agree that this is not a “right to bear arms” question, in that §§ 1, 7 of the Kentucky Constitution specifically grants the General Assembly the right to enact laws to prevent persons from carrying concealed weapons.
I respectfully dissent, however, to the extent that the majority’s opinion restricts the application of KRS 527.020(8) to only a “specific [singular] compartment, commonly known as a glove compartment located in the dash board of a vehicle.” The Court of Appeals’ opinion further restricted the location to “the passenger side of the vehicle.”
The language involved in KRS 527.020(8), plainly reads, in pertinent part:
A firearm or other deadly weapon shall not be deemed concealed on or about the *592person if it is located in a glove compartment, regularly installed in a motor vehicle by its manufacturer, regardless of whether said compartment is locked, unlocked, or does not have a locking mechanism.
Thus, there are three elements to be noted in its definition: (1) it is a compartment within a vehicle referred to as a “glove compartment,” (2) it is one that is regularly installed in a motor vehicle by its manufacture, and (3) it qualifies whether it is locked, unlocked, or does not have a locking mechanism. The glove box referred to by the majority always has “a locking mechanism.” The one referred to by the legislature doesn’t have to have one, yet it has to be “regularly installed ... in a motor vehicle by its manufacturer.” Moreover, there is nothing in the statute that requires it to be in the “dash board,” much less on the “face” of the dash board, as is commonly assumed.
In fact, the 2006 Ford Five Hundred, Ford Fusion, Ford Freestar Van, Mercury Montego, Mercury Milan, and Monterey Van do not have “glove boxes” as envisioned by the majority, nor does the Nissan 350Z. They are equipped by the manufacturer with “covered storage bins,” which in the Ford and Mercury models are in the center, on top of the dash. The Nissan 350Z storage compartments are in the center of the dash, next to the driver, and also behind both the driver and passenger’s seats.
The 2007 Toyota FJ Cruiser, on the other hand, has two specific designated “glove boxes,” one on top of the dash in front of the passenger and another on top of the dash, in front of the driver.1 Of course, “[ojwners of vehicies that do not have a ‘glove compartment’ may still transport weapons unconcealed in the front seat or in the truck of the motor vehicle.” Commonwealth v. Mohammad, 2003-CA-000034-DG, slip op. at 3, 2004 WL 2071182 (Ky.App.2004).
But I don’t think that is what the legislature would want, given the change in the manufacturer’s placements and designations today.
That’s all the better reason to reinsert “console compartment, or other similar receptacle” back into the statute. But, that of course is not for us to do. That is for the legislature, in correcting the majority’s unduly restrictive placement of the compartment(s) referred to in KRS 527.020(8).
LAMBERT, C.J., joins this opinion.

. In fact, marketing information for the FJ Cruiser touts a "glove box for the driver, too.”